Voto concurrente emitido por el
Juez Asociado Señor Her-nández Denton.
Como las alteraciones a los apartamentos hechas por los esposos Bryan se efectuaron en contravención de los requisitos *141de la Ley de Propiedad Horizontal, Art. 32-A, 31 L.P.R.A. see. 1292j-l, las mismas no pueden permanecer. La Ley re-quiere que, cuando se segreguen o agrupen los apartamentos de un edificio sujeto al régimen de propiedad horizontal, se consignen dichas modificaciones en escritura pública y se ob-tenga el consentimiento de los titulares afectados y la apro-bación del Consejo de Titulares.
El Art. 32-A de la Ley de Propiedad Horizontal fue incor-porado en 1976 precisamente para permitir las segrega-ciones o agrupaciones de los apartamentos y para establecer un procedimiento que salvaguardara los intereses de los de-más titulares del inmueble. Hasta la incorporación de ese artículo en la revisión efectuada en el 1976, no se sabía con certeza si la ley permitía estos cambios. Véase F. Hernández Denton, La Ley de Propiedad Horizontal — un análisis de las enmiendas del 1976, 44 Rev. C. Abo. P.R. 257, 271 (1983).
El Art. 32-A aprobado en el 1976 incorpora disposiciones del Art. 8 de la Ley de Propiedad Horizontal española de 1960. Mediante dicho artículo se quiere lograr que “ninguna segregación o agrupación así realizada ten[ga] el efecto de variar el destino o uso dispuesto en la escritura matriz” para los apartamentos envueltos. También permite que en la escri-tura matriz o el Reglamento se prohíba la segregación o agru-pación de los inmuebles. Véase Informe conjunto a la Cámara de Representantes sometidos por las Comisiones de lo Jurídico Civil, Desarrollo y Vivienda, y Asuntos del Consumidor, P. de la C. 1862, Historial Legislativo, abril de 1976.
El propósito del Art. 32-A fue proteger tanto a los com-pradores potenciales de los apartamentos, como a los titulares de las otras unidades del edificio. Otorgó a éstos el poder de rechazar segregaciones o agrupaciones y los autorizó a fijar unas nuevas cuotas de participación sin alterar los porcen-tajes correspondientes a los restantes titulares. 31 L.P.R.A. sec. 1292j-l.
*142En este caso los Bryan violaron el mandato expreso de la Ley de Propiedad Horizontal. No obtuvieron la aprobación necesaria del Consejo de Titulares. Tampoco consignaron los cambios ni los nuevos porcentajes de participación mediante una escritura pública ni los inscribieron en cada una de las fincas filiales afectadas. Finalmente, los cambios no fueron aprobados ni certificados por la Administración de Reglamen-tos y Permisos.
Su actuación viola también las más elementales normas de convivencia en un edificio sujeto al régimen de propiedad horizontal. En estas circunstancias, procede que actuemos ri-gurosamente para evitar que otros titulares violen impune-mente estas disposiciones. Dada la ilegalidad de la alteración, no es necesario entrar a decidir si la fe pública registral se extiende a las constancias físicas de un apartamento sujeto al régimen de propiedad horizontal.
En vista de que los cambios realizados por la familia Bryan eran ilegales, procede que se le impongan los gastos de restauración de los apartamentos a su diseño original. Tam-bién procede que el Tribunal a quo considere la acción instada por la señora Lichtig en su demanda contra coparte. Esta es la solución más justa a la luz de la actuación ilegal de los Bryan.